 1 United States Sentencing Guidelines (“USSG”) [486] and
 2 Petition to Amend Motion for Sentence Reduction [493],
 3 the briefing schedule [507] is vacated and the Clerk
 4 shall re-serve Defendant with the Order [502].
 5 IT IS SO ORDERED.
 6
 7 DATED: November 18, 2019        /s/ Ronald S.W. Lew
 8                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2
